Citation Nr: 0405968	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-01 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for central chorioretinitis 
and presumed ocular histoplasmosis syndrome of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the San 
Diego, California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied considered a reopened claim but denied service 
connection for central chorioretinitis of the right eye.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran lost central vision in his right eye in the 
1950s.  He was treated at that time for a condition diagnosed 
as central chorioretinitis.  In 2001, a private 
ophthalmologist indicated that the condition that had 
affected the veteran's right eye was presumed ocular 
histoplasmosis syndrome (POHS).

The veteran contends that he developed POHS as a result of 
exposure to histoplasmosis during service.  He served in 
several locations in the continental United States, and in 
Europe.  During his service in Europe, he was onboard an 
airplane that had to be ditched in the Adriatic Sea.

A National Eye Institute publication that the veteran 
submitted states that ocular histoplasmosis syndrome is 
probably caused by histoplasmosis, which is caused when 
airborne spores of the fungus Histoplasma capsulatum are 
inhaled into the lungs.  National Eye Institute, Fact Sheet: 
Histoplasmosis and the Eye, at 
http://www.medhelp.org/NIHlib/GF-13.html (Nov. 26, 2001).  
Histoplasmosis often produces no symptoms, but any symptoms 
that occur are often similar to those of a cold or flu.  Id.  
The publication explains that:

In the United States, the highest 
incidence of histoplasmosis occurs in a 
region often referred to as the "Histo 
Belt," where up to 90 percent of the 
adult population has been infected by 
histoplasmosis.  This region includes all 
of Arkansas, Kentucky, Missouri, 
Tennessee, and West Virginia as well as 
large portions of Alabama, Illinois, 
Indiana, Iowa, Kansas, Louisiana, 
Maryland, Mississippi, Nebraska, Ohio, 
Oklahoma, Texas, and Virginia.
Id.

The RO scheduled a VA examination of the veteran's eyes, and 
asked the examiner to provide an opinion as to the likelihood 
that the veteran's POHS was incurred during his World War II 
service.  In a September 2002 examination, Howard Krausz, 
M.D., concluded that the veteran has POHS, and that he likely 
did not have central serous retinopathy (CSR).  Dr. Krausz 
noted that the veteran was raised in Indiana and stationed in 
various places in the Ohio River Valley, and that he had been 
in a plane ditched in the Adriatic Sea.  Dr. Krausz opined:

His POHS was undoubtedly contracted 
during the time he lived in the Ohio 
River Valley, probably at a young age.  
It is more likely than not that the POHS 
was contracted before his military 
service. ...This is not related to his 
ditching of an airplane in the Adriatic 
Sea.

In a written statement submitted in December 2002, and in a 
hearing at the RO in July 2003, before the undersigned 
Veterans Law Judge, the veteran pointed out that he spent his 
childhood in Indiana, but in Fort Wayne, Indiana, which is 
more than a hundred miles from the Ohio River and thus not 
part of the Ohio River Valley.  He noted that his active duty 
service included time at several posts that are in the 
"Histo Belt."  The veteran's service records reflect that 
during his active service in 1941 to 1945 he was posted at 
Fort Benjamin Harrison, Indiana (which is closer to the Ohio 
River than Fort Wayne is), and in Missouri, Tennessee, 
Alabama, and Mississippi.  His service medical records show 
treatment for cold or flu-like symptoms during periods when 
he was stationed at Fort Benjamin Harrison, Indiana, in 
Florida, and in Tennessee.  The veteran asserts that he is 
likely to have contracted histoplasmosis during active 
service, because the time he spent in the Ohio River Valley 
and other parts of the "Histo Belt" prior to being 
diagnosed with histoplasmosis was during his active service.

In light of the veteran's statements, the Board will remand 
the case to obtain a clarification of the opinion provided 
with the September 2002 examination.

Accordingly, this case is remanded for the following:

The RO should forward the veteran's 
claims file to Dr. Howard Krausz at the 
San Diego, California VA Medical Center 
(VAMC).  If Dr. Krausz is not available, 
the file should be forwarded to another 
VA physician to review and provide an 
opinion.  The physician should note where 
the veteran lived and served at 
particular periods, i.e., in Fort Wayne, 
Indiana during his childhood, and in 
Missouri, Tennessee, Alabama, 
Mississippi, and Fort Benjamin Harrison, 
Indiana during his World War II service.  
In light of that history, the physician 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran contracted histoplasmosis during 
service.  The physician should explain 
the rationale for his or her opinion.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




